Citation Nr: 1422627	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  07-31 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for peripheral neuropathy, to include secondary to herbicide exposure and service-connected psoriasis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter came before the Board of Veterans' Appeals from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In March 2009, the Veteran and his spouse testified before the undersigned Veterans Law Judge at the RO.  A hearing transcript is associated with the record.

In May 2009, November 2011, and August 2013, the Board remanded the claim for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the August 2013 remand, the Board directed the AOJ to provide the Veteran with Veterans Claims Assistance Act (VCAA) notice on his claim for secondary service connection.  The August 2013 VCAA letter to the Veteran does not contain the law on secondary service connection.

In the August 2013 remand, the Board directed the AOJ to obtain medical opinions regarding the peripheral neuropathy on direct causation due to service, direct causation due to the service-connected psoriasis, and aggravation due to the service-connected psoriasis.  The October 2013 VA examiner only addressed whether the peripheral neuropathy is at least as likely as not proximately due to service connected skin disability and not direct causation due to service and aggravation due to the service-connected psoriasis.

A remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  Where remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, remand for above reasons is required.

Accordingly, the case is REMANDED for the following action:

1.   The AOJ should provide the Veteran with Veterans Claims Assistance Act (VCAA) notice on his claim for secondary service connection in which he is provided the law on secondary service connection.

2.  Afterwards, arrange for the Veteran's electronic claims file to be reviewed by the October 2013 VA examiner for preparation of an addendum to the examination report.  If that examiner is unavailable, arrange for the claims file to be reviewed by another physician.  If the electronic claims file is to be reviewed by another physician, the appellant should not be scheduled for another VA examination unless that new physician determines that another examination is necessary to render the medical opinions.  

The October 2013 VA examiner or new physician should render an opinion on the following: 

(a)	Is peripheral neuropathy at least as likely as not (50 percent or greater probability) due to disease or injury incurred in service, including exposure to herbicides?

(b)	Is peripheral neuropathy at least as likely as not aggravated (permanently worsened) by service-connected psoriasis?

Aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The secondary service connection medical opinion addressing aggravation must reflect consideration of and comment on the medical abstract titled "Peripheral Neuropathy Associated with Psoriasis."

A complete rationale is required for all opinions.  The physician should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).

If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible, to include whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

3.  Then, the AOJ should undertake any other development it determines to be warranted.

4.  After the development requested above has been completed to the extent possible, the AOJ should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the claims files are returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



